DETAILED ACTION
1.	This is a final action on the merits of application 16213761.
2.	Claims 1-16 are pending.
Claim Objections
3.	Claims 1 and 12 are objected to because of the following informalities:  claim 1 (d) and 12 (a) state “autonomous surface vehicle” twice.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term "high" in claim 10 is a relative term which renders the claim indefinite.  The term “large” in claims 1 and 12 “large displacement vehicle” is a relative term which renders the claim indefinite. The term "high/large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has already argued relative terms in the last office action, if applicant is unclear about relative terms please see MPEP. The use of terms such as high/low; large/small are relative unless defined in the disclosure of being in a certain range. While broad terminology is permitted in the claims, to just .  
Response to Arguments
6.	Applicant has already argued relative terms in the last office action, if applicant is unclear about relative terms please see MPEP. The use of terms such as high/low; large/small are relative and unclear unless defined in the disclosure of being in a certain range. While broad terminology is permitted in the claims, to just state a range like term is well known in the art without providing specifics in the disclosure or providing other evidence as to reasonably put potential infringers on notice as to what values the relative terms reasonably encompasses does not satisfy the requirements of 112(b), and the examiner maintains that the claims as written in light of the disclosure are indefinite for those reasons.  There is no response by examiner since the claims would be allowable over prior art, if relative terms are corrected. 
Allowable Subject Matter
7.	Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter:  prior art does not disclose a system with a generator and subsea vehicle and ROV/AUV and ASV (autonomous surface vehicle) along with a floating production storage and offloading platform.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617